


Exhibit 10.57

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made as of December 22, 2010, by
and between Scientific Games International, Inc., a Delaware corporation (the
“Company”), and James B. Trask (“Executive”).

 

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of January 11, 2007 (effective as of April 1, 2007), and
amended on October 2, 2008 and December 30, 2008  (as so amended, the “Prior
Employment Agreement”), which Prior Employment Agreement is hereby terminated
and superseded; and

 

WHEREAS, the Company and Executive wish to enter into this new employment
agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties hereto agree as follows.

 

1.       Employment; Term.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth in this Agreement.  This term of
employment of Executive under this Agreement (the “Term”) shall be the period
commencing on January 1, 2011 (the “Effective Date”) and ending on December 31,
2012, as may be extended in accordance with this Section 1 and subject to
earlier termination in accordance with Section 4 hereof.  The Term shall be
extended automatically without further action by either party hereto by one
(1) additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party hereto shall have given
written notice to the other party hereto prior to the date which is sixty (60)
days prior to the date upon which such extension would otherwise have become
effective electing not to further extend the Term, in which case Executive’s
employment shall terminate on the date upon which such extension would otherwise
have become effective, unless earlier terminated in accordance with Section 4.

 

2.       Position and Duties.  During the Term, Executive will serve as
President, Printed Products, of the Company and as an officer or director of any
subsidiary or affiliate of the Company if elected to any such position by the
stockholders or by the board of directors of any such subsidiary or affiliate,
as the case may be.  In such capacities, Executive shall perform such duties and
shall have such responsibilities as are normally associated with such positions,
and as otherwise may be assigned to Executive from time to time by the Chief
Executive Officer of Scientific Games Corporation, the parent company of the
Company (“SGC”) or upon the authority of the board of directors of SGC (the
“Board”) or the Company.  Subject to Section 4(e) hereof, Executive’s functions,
duties and responsibilities are subject to reasonable changes as the Company or
SGC may in good faith determine from time to time.  Executive hereby agrees to
accept such employment and to serve the Company and its subsidiaries and
affiliates to the best of Executive’s ability in such capacities, devoting all
of Executive’s business time to such employment.

 

3.       Compensation.

 

(a)           Base Salary.  During the Term, Executive will receive a base
salary of four hundred fifty thousand U.S. dollars (US$450,000) per annum
(pro-rated for any partial year), payable in accordance with the Company’s
regular payroll practices and subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive.  In the event that the Company, in its sole discretion, from time to
time determines to increase Executive’s base salary, such increased amount
shall, from and after the effective date of such increase, constitute the “base

 

i

--------------------------------------------------------------------------------


 

salary” of Executive for purposes of this Agreement.

 

(b)           Incentive Compensation.  Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the applicable incentive compensation plan of the Company or SGC as in
effect from time to time (“Incentive Compensation”).  Under such plan, Executive
shall have the opportunity annually (beginning with respect to the 2011
performance period) to earn up to 66.7% of Executive’s base salary as Incentive
Compensation at “target opportunity” (“Target Bonus”) and up to 133% of
Executive’s base salary as Incentive Compensation at “maximum opportunity” on
the terms and subject to the conditions of such plan (any such Incentive
Compensation to be subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive).

 

(c)           Eligibility for Annual Equity Awards.  Executive shall be eligible
(beginning in 2011) to receive an annual grant of stock options, restricted
stock units or other equity awards in the sole discretion of the Compensation
Committee and in accordance with the applicable plans and programs for senior
executives of the Company and subject to the Company’s right to at any time
amend or terminate any such plan or program, so long as any such change does not
adversely affect any accrued or vested interest of Executive under any such plan
or program.

 

(d)           Expense Reimbursement.  Subject to Section 3(g) hereof, the
Company shall reimburse Executive for all reasonable and necessary travel,
business entertainment and other business expenses incurred by Executive in
connection with the performance of Executive’s duties under this Agreement, on a
timely basis upon timely submission by Executive of vouchers therefor in
accordance with the Company’s standard policies and procedures.

 

(e)           Health and Welfare Benefits.  Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated Executives in accordance with the
terms of such plans and programs and subject to the right of the Company (or its
applicable affiliate) to at any time amend or terminate any such plan or
program.  Executive shall be entitled to paid vacation, holidays and any other
time off in accordance with the Company’s policies in effect from time to time.

 

(f)            Sign-On Award.  Executive will be granted on the Effective Date
fifty thousand (50,000) stock options (with an exercise price equal to the
average of the high and low sales prices of the SGC’s common stock on the
trading day immediately prior to the grant date) under the SGC 2003 Incentive
Compensation Plan, as amended and restated (or any successor plan) (the “Plan”),
pursuant to an equity award agreement to be provided by the Company entered into
by and between SGC and Executive (the “Equity Award Agreement”) (the “Sign-On
Option Award”).  The Equity Award Agreement shall provide that the Sign-On
Option Award shall vest and become exercisable with respect to twenty-five
percent (25%) of the shares of SGC common stock subject to such Sign-On Option
Award on each of the first four anniversaries of the date of grant of the
Sign-On Option Award, subject to any applicable provisions relating to
accelerated vesting and forfeiture as described in this Agreement, the Equity
Award Agreement or the Plan.  Notwithstanding anything contained in this
Agreement, the Equity Agreement or the Plan to the contrary, the stock options
comprising the Sign-On Option Award shall not be exercisable except to the
extent that sufficient shares (as reasonably determined by the Compensation
Committee in light of outstanding awards) are available under the applicable
Plan for the delivery of the shares issuable upon exercise of such stock
options.

 

2

--------------------------------------------------------------------------------


 

(g)           Taxes and Internal Revenue Code 409A.  Payment of all compensation
and benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement shall be subject to all legally required and customary withholdings. 
The Company makes no representations regarding the tax implications of the
compensation and benefits to be paid to Executive under this Agreement,
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and applicable administrative guidance and
regulations (“Section 409A”).  Section 409A governs plans and arrangements that
provide “nonqualified deferred compensation” (as defined under the Code) which
may include, among others, nonqualified retirement plans, bonus plans, stock
option plans, employment agreements and severance agreements.  The Company
reserves the right to provide compensation and benefits under any plan or
arrangement in amounts, at times and in a manner that minimizes taxes, interest
or penalties as a result of Section 409A.  In addition, in the event any
benefits or amounts paid hereunder are deemed to be subject to Section 409A,
including payments under Section 4 of this Agreement, Executive consents to the
Company adopting such conforming amendments as the Company deems necessary, in
its reasonable discretion, to comply with Section 409A (including, but not
limited to, delaying payment until six (6) months following termination of
employment).  Notwithstanding anything herein to the contrary, if (i) at the
time of Executive’s “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)) with the Company other than as a result of Executive’s
death, (ii) Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code), (iii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iv) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder to the extent necessary (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
(6) months following Executive’s separation from service with the Company (or
the earliest date as is permitted under Section 409A).  Any remaining payments
or benefits shall be made as otherwise scheduled hereunder.  Furthermore, to the
extent any payments of money or other benefits due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A, or otherwise such
payments or other benefits shall be restructured, to the extent possible, in a
manner determined by the Company that does not cause such an accelerated or
additional tax.  To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute deferred compensation under
Section 409A, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). 
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.

 

4.             Termination of Employment.  Executive’s employment may be
terminated at any time prior to the end of the Term under the terms described in
this Section 4.

 

(a)           Termination by Executive for Other than Good Reason.  Executive
may terminate Executive’s employment hereunder for any reason or no reason upon
60 days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a).  In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (collectively, the “Standard
Termination Payments”):

 

(i)         any accrued but unpaid base salary for services rendered by
Executive to the date of such termination, payable in accordance with the
Company’s regular payroll practices

 

3

--------------------------------------------------------------------------------


 

and subject to such deductions or amounts to be withheld as required by
applicable law and regulations or as may be agreed to by Executive;

 

(ii)        any vested non-forfeitable amounts owing or accrued at the date of
such termination under benefit plans, programs and arrangements set forth or
referred to in Section 3(e) hereof in which Executive participated during the
Term will be paid under the terms and conditions of such plans, programs, and
arrangements (and agreements and documents thereunder);

 

(iii)       except as provided in Section 5.6 hereof, all stock options,
restricted stock units and other equity-based awards will be governed by the
terms of the plans and programs under which such options, restricted stock units
or other awards were granted; and

 

(iv)       reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with
Section 3(d) hereof.

 

(b)           Termination By Reason of Death.  If Executive dies during the
Term, the last beneficiary designated by Executive by written notice to the
Company (or, in the absence of such designation, Executive’s estate) shall be
entitled only to the Standard Termination Payments (including, if applicable,
any benefits that may be payable under any life insurance benefit of Executive
for which the Company pays premiums, in accordance with the terms of any such
benefit and subject to the right of the Company (or its applicable affiliate) to
at any time amend or terminate any such benefit).

 

(c)           Termination By Reason of Total Disability.  The Company may
terminate Executive’s employment in the event of Executive’s “Total
Disability.”  For purposes of this Agreement, “Total Disability” shall mean
Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, the Company shall pay
the following amounts, and make the following other benefits available, to
Executive:

 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to Executive’s annual base salary; provided such
amount shall be reduced by any disability payments to which Executive may be
entitled as a result of any disability plan sponsored or maintained by the
Company or its affiliates providing benefits to Executive.

 

(d)           Termination by the Company for Cause.  The Company may terminate
the employment of Executive at any time for “Cause.”  For purposes of this
Agreement, “Cause” shall mean: (i) gross neglect by Executive of Executive’s
duties hereunder; (ii) Executive’s conviction (including conviction on a nolo
contendere plea) of a felony or any non-felony crime or offense involving the
property of the Company or any of its subsidiaries or affiliates or evidencing
moral turpitude; (iii) willful misconduct by Executive in connection with the
performance of Executive’s duties hereunder; (iv) intentional breach by
Executive of any material provision of this Agreement; (v) material violation by
Executive of a material provision of the Company’s Code of Conduct; or (vi) any
other willful or grossly negligent conduct of Executive that would make the
continued employment of Executive by the Company materially prejudicial to the
best interests of the Company.  In the event Executive’s employment is
terminated for “Cause,” Executive shall not be entitled to receive any
compensation or benefits under this Agreement except for the Standard
Termination Payments.

 

4

--------------------------------------------------------------------------------


 

(e)           Termination by the Company without Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment at any time without
Cause, for any reason or no reason, and Executive may terminate Executive’s
employment for “Good Reason.”  For purposes of this Agreement “Good Reason”
shall mean that, without Executive’s prior written consent, any of the following
shall have occurred:  (i) a material change, adverse to Executive, in
Executive’s positions, titles, offices, or duties as provided in Section 2
hereof, except, in such case, in connection with the termination of Executive’s
employment for Cause or due to Total Disability, death or expiration of the
Term; (ii) an assignment of any significant duties to Executive which are
materially inconsistent with Executive’s positions or offices held under
Section 2 hereof; (iii) a material decrease in base salary or material decrease
in Executive’s incentive compensation opportunities provided under this
Agreement;  or (iv) any other material failure by the Company to perform any
material obligation under, or material breach by the Company of any material
provision of, this Agreement; provided, however, that a termination by Executive
for Good Reason under any of clauses (i) through (iv) of this Section 4(e) shall
not be considered effective unless Executive shall have provided the Company
with written notice of the specific reasons for such termination within thirty
(30) days after he has knowledge of the event or circumstance constituting Good
Reason and the Company shall have failed to cure the event or condition
allegedly constituting Good Reason within thirty (30) days after such notice has
been given to the Company.  In the event that Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason (and
not, for the avoidance of doubt, in the event of a termination pursuant to
Section 4(a), (b), (c) or (d) hereof or due to the expiration of the Term), the
Company shall pay the following amounts, and make the following other benefits
available, to Executive.

 

(i)            the Standard Termination Payments;

 

(ii)           an amount equal to the sum of (A) Executive’s base salary and
(2) an amount equal to the highest annual Incentive Compensation paid to
Executive in respect of the two (2) most recent fiscal years of the Company but
not more than Executive’s Target Bonus for the-then current fiscal year (such
amount under this sub-clause (2), the “Severance Amount”), such amount payable
over a period of 12 months after such termination in accordance with
Section 4(h) of this Agreement;

 

(iii)          no later than March 15 following the end of the year in which
such termination occurs, in lieu of any Incentive Compensation for the year in
which such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and

 

(iv)          if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the monthly premiums for
such coverage for a period of twelve (12) months.

 

(f)            Termination by the Company without Cause or by Executive for Good
Reason in connection with a Change in Control.  In the event Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason pursuant to Section 4(e) hereof and such termination occurs upon, or
within one (1) year immediately following, a “Change in Control” (as defined
below), Executive shall be entitled (without duplication) to the payments and
benefits described in Section 4(e) hereof, except that, solely in the case of an
amount otherwise payable under Section 4(e)(ii) hereof, such amount shall be
multiplied by two (2) (i.e., an amount equal to two (2) multiplied by the sum

 

5

--------------------------------------------------------------------------------


 

of Executive’s base salary and Executive’s Severance Bonus Amount, without
duplication) and such amount shall be payable over a period of 24 months after
termination in accordance with Section 4(h) of this Agreement; provided,
however, to the extent that such amount under Section 4(e)(ii) is exempt from
Section 409A and/or if such Change in Control constitutes a change in ownership,
change in effective control or a change in ownership of a substantial portion of
the assets of SGC under Regulation Section 1.409A-3(i)(5), such amount otherwise
payable under Section 4(e)(ii) hereof shall be paid in a lump sum in accordance
with Section 4(h) of this Agreement.  Notwithstanding the foregoing, payments
pursuant to this Section 4(f) shall be reduced by the amount necessary, if any,
to ensure that the aggregate compensation to be received by the Executive in
connection with such Change in Control does not constitute a “parachute
payment,” as such term is defined in 26 U.S.C. § 280G.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding SGC and any subsidiary or affiliate and any employee
benefit plan sponsored or maintained by SGC or any subsidiary or affiliate
(including any trustee of such plan acting as trustee) or any current
stockholder of 20% or more of the outstanding common stock of SGC, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of SGC representing at least 40% of the combined
voting power of the SGC’s then-outstanding securities; (ii) the stockholders of
SGC approve a merger, consolidation, recapitalization, or reorganization of SGC,
or a reverse stock split of any class of voting securities of SGC, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of SGC or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of SGC outstanding immediately prior to such
transaction; provided that, for purposes of this Section 4(f), such continuity
of ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such 60% threshold is due solely to the
acquisition of voting securities by an employee benefit plan of SGC or such
surviving entity or of any subsidiary of SGC or such surviving entity; (iii) the
stockholders of SGC approve a plan of complete liquidation of SGC, an agreement
for the sale or disposition by SGC of all or substantially all of its assets (or
any transaction having a similar effect); or (iv) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board, together with any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (ii) or (iii) above) whose
election by the Board or nomination for election by SGC’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board.

 

(g)           Expiration of Term of Agreement.  In the event that the Agreement
expires at the end of the Term, Executive shall not be entitled to receive any
compensation or benefits under this Agreement except for the Standard
Termination Payments; provided, however, that (i) subject to Section 5.6 hereof,
any unvested stock options comprising the Sign-On Option Award held by Executive
upon the expiration of the Term will become fully vested and exercisable
(provided that any stock options comprising the Sign-On Option Award will cease
being exercisable upon the earlier of three (3) months after such expiration of
the Term and the scheduled expiration date of such stock options), and in all
other respects, all such stock options shall be governed by the plans and
programs and the agreements and other documents pursuant to which such stock
options were granted, (ii) subject to Section 5.6 hereof and except to the
extent otherwise provided at the time of grant under the terms of any equity
award made to Executive, 50% of any unvested stock options granted on or after
the Effective Date and 50% of any unvested restricted stock units granted on or
after the Effective Date held by Executive upon the

 

6

--------------------------------------------------------------------------------


 

expiration of the Term will become fully vested (and, in the case of any such
stock options, exercisable) (provided that any stock options held by Executive
will cease being exercisable upon the earlier of three (3) months after such
expiration of the Term and the scheduled expiration date of such stock options),
and (iii) subject to Section 5.6 hereof and except to the extent otherwise
provided at the time of grant under the terms of any equity award made to
Executive, 100% of any unvested stock options granted prior to the Effective
Date and 100% of any unvested restricted stock units granted prior to the
Effective Date will become fully vested (and, in the case of any such stock
options, exercisable) (provided that any stock options held by Executive will
cease being exercisable upon the earlier of three (3) months after such
expiration of the Term and the scheduled expiration date of such stock options),
and in all other respects, all stock options, restricted stock units and other
equity-based awards held by Executive shall be governed by the plans and
programs and the agreements and other documents pursuant to which the awards
were granted; provided, however, that in the event such expiration of the Term
occurs prior to the Compensation Committee’s determination as to the
satisfaction of any performance criteria to which any such stock options and/or
restricted stock units is subject, such stock options and/or restricted stock
units (as the case may be) will not vest (and, in the case of any such stock
options, will not become exercisable) unless and until a determination is or has
been made by the Compensation Committee that such criteria have been satisfied,
at which time such stock options and/or restricted stock units will vest (and,
in the case of any such stock options, will become exercisable) to the extent
contemplated by the terms of such award (it being understood and agreed, for the
avoidance of doubt, that such stock options or restricted stock units will
immediately be forfeited to the extent contemplated by the terms of such award
in the event that such criteria are determined not to have been satisfied);
provided, further, however, if necessary to comply with Section 409A, settlement
of any such equity-based awards shall be made on the date that is six (6) months
plus one (1) day following expiration of the Term.

 

(h)           Timing of Certain Payments under Section 4.  Payments pursuant to
Sections 4(c)(ii), 4(e)(ii) and 4(f) (solely with respect to the amount
determined by reference to  Section 4(e)(ii) and subject to the proviso in the
first sentence of Section 4(f)), if any, shall be payable in equal installments
in accordance with the Company’s standard payroll practices over the applicable
period of months contemplated by such Sections following the date of termination
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations); provided, however, that if and to the extent necessary to
prevent any acceleration or additional tax under Section 409A, such payments
shall be made as follows:  (i) no payments shall be made for a six-month period
following the date of Executive’s separation of service (as defined in
Section 409A(a)(2)(B)(i) of the Code) with the Company; (ii) an amount equal to
the aggregate sum that would have been otherwise payable during the initial
six-month period shall be paid in a lump sum six (6) months following the date
of Executive’s separation of service with the Company (subject to such
deductions or amounts to be withheld as required by applicable law and
regulations); and (iii) during the period beginning six (6) months following
Executive’s separation of service with the Company through the remainder of the
applicable period, payment of the remaining amount due shall be payable in equal
installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations).  In addition, notwithstanding any other provision with
respect to the timing of payments under this Agreement, if and to the extent
necessary to comply with Section 409A, any amounts payable following termination
of employment in a lump sum, including pursuant to Sections 4(e)(iii) and
4(f) (if the proviso in the first sentence of Section 4(f) of this Agreement is
applicable), shall instead be paid six (6) months following the date of
Executive’s separation of service (subject to such deductions or amounts to be
withheld as required by applicable law and regulations).

 

(i)            No Obligation to Mitigate.  Executive shall have no obligation to
mitigate damages pursuant to this Section 4, but shall be obligated to promptly
advise the Company regarding obtaining other employment providing health
insurance benefits with respect to services provided to another employer during
any period of continued payments pursuant to this Section 4.  The Company’s

 

7

--------------------------------------------------------------------------------


 

obligation to make continued insurance payments to or on behalf of Executive
shall be reduced by any insurance coverage obtained by Executive during the
severance period through employment by another entity (without regard to when
such coverage is paid).

 

(j)            Set-Off.  To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due to Executive hereunder (including,
without limitation, any payments pursuant to this Section 4) shall be subject to
set-off with respect to any amounts Executive otherwise owes the Company or any
subsidiary or affiliate thereof.

 

(k)           No Other Benefits or Compensation.  Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the Company
or any subsidiary or affiliate thereof, or to participate in any other plan,
arrangement or benefit provided by the Company or any subsidiary or affiliate
thereof, with respect to any future period after such termination or
resignation.  This Agreement supersedes the Prior Employment Agreement in all
respects, which is hereby terminated.  Except for any benefits Executive has
vested in pursuant to Executive’s participation in SGC’s 401(k) Plan, which
benefits shall be subject to the terms and conditions set forth in such plan,
Executive acknowledges and agrees that he has received all salary, consulting,
incentive compensation, severance or similar payments, equity-based awards and
other compensation and benefits to which he may have been entitled to from the
Company or any of its subsidiaries or affiliates as of the date of this
Agreement (including any payments and benefits under the Prior Employment
Agreement), and Executive acknowledges and agrees that he is entitled to no
other compensation or benefits from the Company or any of its subsidiaries or
affiliates of any kind or nature whatsoever in respect of periods prior to the
date of this Agreement.

 

(l)            Release of Employment Claims; Compliance with Section 5. 
Executive agrees, as a condition to receipt of any termination payments and
benefits provided for in this Section 4 (other than the Standard Termination
Payments), that Executive will execute a general release agreement, in a form
reasonably satisfactory to the Company, releasing any and all claims arising out
of Executive’s employment and the termination of such employment (other than
enforcement of this Agreement).  The Company shall provide Executive with the
proposed form of general release agreement referred to in the immediately
preceding sentence no later than two (2) days following the date of
termination.  Executive shall thereupon have 21 days to consider such general
release agreement and, if he executes such general release agreement, shall have
seven (7) days after execution of such general release agreement to revoke such
general release agreement.  Absent such revocation, such general release
agreement shall become binding on Executive.  If Executive does not revoke such
general release agreement, payments contingent on such general release agreement
that constitute deferred compensation under Section 409A (if any) shall be paid
on the later of 60th day after the date of termination or the date such payments
are otherwise scheduled to be paid pursuant to this Agreement.  The Company’s
obligation to make any termination payments and benefits provided for in this
Section 4 (other than the Standard Termination Payments) shall immediately cease
if Executive willfully and materially breaches Section 5.1, 5.2 , 5.3, 5.4, or
5.8 hereof.

 

5.             Noncompetition; Non-solicitation; Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

(a)           Executive acknowledges the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders Executive special and unique within the
Company’s industry. In consideration of the amounts that may

 

8

--------------------------------------------------------------------------------


 

hereafter be paid to Executive pursuant to this Agreement (including, without
limitation, Sections 3 and 4 hereof), Executive agrees that during the Term
(including any extensions thereof) and during the Covered Time (as defined in
Section 5.1(e) hereof), Executive, alone or with others, will not, directly or
indirectly, engage (as owner, investor, partner, stockholder, employer,
employee, consultant, advisor, director or otherwise) in any Competing Business.
For purposes of this Section 5, “Competing Business” shall mean any business:
(i) involving design and production of instant lottery tickets and the
management of related marketing and distribution programs; manufacture, sale,
operation or management of on-line lottery systems (Lotto-type games), video
gaming, including fixed odds or server-based betting terminals and video lottery
terminals; development and commercialization of licensed and other proprietary
game entertainment for all lottery product channels; provision of wagering
(whether pari-mutuel (pooled) or otherwise) or venue management services for
racetracks and off-track betting facilities; production of prepaid cellular
phone cards; or any other business in which the Company or its affiliates is
then or was within the previous eighteen (18) months engaged or in which the
Company, to Executive’s knowledge, intends to engage during the Term or the
Covered Time; (ii) in which Executive was engaged or involved (whether in an
executive or supervisory capacity or otherwise) on behalf of the Company or with
respect to which Executive has obtained proprietary or confidential information;
and (iii) which was conducted anywhere in the United States or in any other
geographic area in which such business was conducted or planned to be conducted
by the Company.

 

(b)           In further consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
3 and 4 hereof), Executive agrees that, during the Term (including any
extensions thereof) and during the Covered Time, Executive shall not, directly
or indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.

 

(c)           During the Term (including any extensions thereof) and during the
Covered Time, Executive agrees that upon the earlier of Executive’s
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (A) Executive will provide copies of
Section 5 of this Agreement to the Competitor, and (B) in the case of any
circumstance described in (iii) above occurring during the Covered Time, and in
the case of any circumstance described in (i) or (ii) above occurring during the
Term or during the Covered Time, Executive will promptly provide notice to the
Company of such circumstances.  Executive further agrees that the Company may
provide notice to a Competitor of Executive’s obligations under this Agreement. 
For purposes of this Agreement, “Competitor” shall mean any person or entity
(other than the Company, its subsidiaries or affiliates) that engages, directly
or indirectly, in the United States in any Competing Business.

 

(d)           Executive understands that the restrictions in this Section 5.1
may limit Executive’s ability to earn a livelihood in a business similar to the
business of the Company but nevertheless agrees and acknowledges that the
consideration provided under this Agreement (including, without limitation,
Sections 3 and 4 hereof) is sufficient to justify such restrictions. In
consideration thereof and in light of Executive’s education, skills and
abilities, Executive agrees that Executive will not assert in any forum that
such restrictions prevent Executive from earning a living or otherwise should be
held void or unenforceable.

 

9

--------------------------------------------------------------------------------

 

(e)           For purposes of this Section 5.1, “Covered Time” shall mean the
period beginning on the date of termination of Executive’s employment (the “Date
of Termination”) and ending eighteen (18) months after the Date of Termination.

 

5.2          Proprietary Information; Inventions.

 

(a)           Executive acknowledges that, during the course of Executive’s
employment with the Company, Executive necessarily will have (and during any
employment by, or affiliation with, the Company prior to the Term has had)
access to and make use of proprietary information and confidential records of
the Company.  Executive covenants that Executive shall not during the Term or at
any time thereafter, directly or indirectly, use for Executive’s own purpose or
for the benefit of any person or entity other than the Company, nor otherwise
disclose to any person or entity, any such proprietary information, unless and
to the extent such disclosure has been authorized in writing by the Company or
is otherwise required by law.  The term “proprietary information” means: 
(i) the software products, programs, applications, and processes utilized by the
Company; (ii) the name and/or address of any customer or vendor of the Company
or any information concerning the transactions or relations of any customer or
vendor of the Company with the Company; (iii) any information concerning any
product, technology, or procedure employed by the Company but not generally
known to its customers or vendors or competitors, or under development by or
being tested by the Company but not at the time offered generally to customers
or vendors; (iv) any information relating to the Company’s computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans; (v) any information identified as confidential or proprietary
in any line of business engaged in by the Company; (vi) any information that, to
Executive’s actual knowledge, the Company ordinarily maintains as confidential
or proprietary; (vii) any business plans, budgets, advertising or marketing
plans; (viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing.  Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally known or available to the public or
information that becomes available to Executive on an unrestricted,
non-confidential basis from a source other than the Company or any of its
directors, officers, employees, agents or other representatives (without breach
of any obligation of confidentiality of which Executive has knowledge, after
reasonable inquiry, at the time of the relevant disclosure by Executive). 
Notwithstanding the foregoing and Section 5.3 hereof, Executive may disclose or
use proprietary information or confidential records solely to the extent
(A) such disclosure or use may be required or appropriate in the performance of
his duties as a director or employee of the Company, (B) required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information (provided that in such case
Executive shall first give the Company prompt written notice of any such legal
requirement, disclose no more information than is so required and cooperate
fully with all efforts by the Company to obtain a protective order or similar
confidentiality treatment for such information), (C) such information or records
becomes generally known to the public without his violation of this Agreement,
or (D) disclosed to Executive’s spouse, attorney and/or his personal tax and
financial advisors to the extent reasonably necessary to advance Executive’s
tax, financial and other personal planning (each an “Exempt Person”); provided,
however, that any disclosure or use of any proprietary information or
confidential records by an Exempt Person shall be deemed to be a breach of this
Section 5.2 or Section 5.3 by Executive.

 

10

--------------------------------------------------------------------------------


 

(b)           Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Term) shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials.  Executive shall further:  (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of Executive’s
inventorship.  If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by Executive within two
(2) years after the termination of Executive’s employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term. 
Executive agrees that Executive will not assert any rights to any Invention as
having been made or acquired by Executive prior to the date of this Agreement,
except for Inventions, if any, disclosed in Exhibit A to this Agreement.

 

5.3           Confidentiality and Surrender of Records.  Executive shall not,
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive’s employment by the Company terminates), except to the
extent required by law, directly or indirectly publish, make known or in any
fashion disclose any confidential records to, or permit any inspection or
copying of confidential records by, any person or entity other than in the
course of such person’s or entity’s employment or retention by the Company, nor
shall Executive retain, and will deliver promptly to the Company, any of the
same following termination of Executive’s employment hereunder for any reason or
upon request by the Company.  For purposes hereof, “confidential records” means
those portions of correspondence, memoranda, files, manuals, books, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment of any kind in Executive’s possession or under Executive’s
control or accessible to Executive which contain any proprietary information. 
All confidential records shall be and remain the sole property of the Company
during the Term and thereafter.

 

5.4           Non-disparagement.  Executive shall not, during the Term and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.

 

5.5           No Other Obligations.  Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant.  Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.

 

5.6           Forfeiture of Outstanding Equity Awards; “Clawback” Policies.  The
provisions of Section 4 hereof notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8 hereof, all
options to purchase common stock, restricted stock units and other equity-based
awards granted by the Company or any of its affiliates (whether prior to,
contemporaneous with, or subsequent to the date hereof) and held by Executive or
a transferee of Executive shall be immediately forfeited and cancelled. 
Executive acknowledges and agrees that, notwithstanding anything contained in
this Agreement or any other agreement, plan or program, any incentive-based
compensation or benefits contemplated under this Agreement (including Incentive
Compensation and equity-based awards) shall be subject to recovery by the
Company under any compensation recovery or “clawback” policy, generally

 

11

--------------------------------------------------------------------------------


 

applicable to senior executives of the Company or SGC, that the Company or SGC
may adopt from time to time, including without limitation any policy which the
Company or SGC may be required to adopt under Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the rules and regulations of the
Securities and Exchange Commission thereunder or the requirements of any
national securities exchange on which the Company’s or SGC’s common stock may be
listed.

 

5.7           Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5.  Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief.  Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

 

5.8           Cooperation with Regard to Litigation.  Executive agrees to
cooperate reasonably with the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by being
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative.  In
addition, except to the extent that Executive has or intends to assert in good
faith an interest or position adverse to or inconsistent with the interest or
position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable expenses actually incurred in connection with Executive’s cooperation
and assistance including, without limitation, reasonable fees and disbursements
of counsel, if any, chosen by Executive if Executive reasonably determines in
good faith, on the advice of counsel, that the Company’s counsel may not
ethically represent Executive in connection with such action, suit or proceeding
due to actual or potential conflicts of interests.

 

5.9           Survival.  The provisions of this Section 5 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 

5.10         Company.  For purposes of this Section 5, references to the
“Company” shall include the Company and each subsidiary and/or affiliate of the
Company (and each of their respective joint ventures).

 

5.11         Subsequent Agreement.  Notwithstanding the foregoing, in the event
that the Company and Executive separately agree in writing after the date hereof
(including, without limitation, in any equity award agreement) to restrictive
covenants, including covenants relating to non-competition, non-solicitation
and/or confidentiality, such covenants will automatically (without any further
action by the parties hereto) supersede and replace the corresponding covenants
set forth in this Section 5, except to the extent otherwise specifically
provided otherwise in such separate agreement.

 

12

--------------------------------------------------------------------------------


 

6.             Code of Conduct.  Executive acknowledges that he has read SGC’s
Code of Conduct and agrees to abide by such Code of Conduct, as amended or
supplemented from time to time, and other policies applicable to employees and
executives of SGC or the Company.

 

7.             Indemnification.  The Company shall indemnify Executive to the
full extent permitted under the Company’s Certificate of Incorporation or
By-Laws and pursuant to any other agreements or policies in effect from time to
time in connection with any action, suit or proceeding to which Executive may be
made a party by reason of Executive being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company.

 

8.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below.  The Company may assign this Agreement and
the Company’s rights and obligations hereunder to any affiliate of the Company,
provided that upon any such assignment the Company shall remain liable for the
obligations to Executive hereunder.  This Agreement shall be binding upon and
inure to the benefit of Executive, Executive’s heirs, executors, administrators,
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

9.             Complete Understanding; Amendment; Waiver.  This Agreement
constitutes the complete understanding between the parties hereto with respect
to the employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof, and no statement, representation, warranty or
covenant has been made by either party hereto with respect thereto except as
expressly set forth herein.  Except as contemplated by Section 3(g) hereof, this
Agreement shall not be modified, amended or terminated except by a written
instrument signed by each of the parties hereto.  Any waiver of any term or
provision hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party hereto charged with
giving such waiver.  Waiver by either party hereto of any breach hereunder by
the other party hereto shall not operate as a waiver of any other breach,
whether similar to or different from the breach waived.  No delay by either
party hereto in the exercise of any rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by either party hereto of any such
right or remedy shall preclude other or further exercise thereof.

 

10.           Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of such provision (and shall
substitute appropriate provisions for any such invalid or unenforceable
provisions) in order to make such provision enforceable to the fullest extent
permitted by law and/or shall delete specific words and phrases, and such
modified provision shall then be enforceable and shall be enforced.  The parties
hereto recognize that if, in any judicial proceeding, a court shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced.  In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties hereto agree
that such covenants will remain in full force and effect, first, for the
greatest time period, and second, in the greatest geographical area that would
not render them unenforceable.

 

13

--------------------------------------------------------------------------------


 

11.           Survivability.  The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.

 

12.           Governing Law; Arbitration.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia applicable to agreements
made and to be wholly performed within that State, without regard to its
conflict of laws provisions.

 

(b)           Arbitration.

 

(i)            Executive and the Company agree that, except for claims for
workers’ compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 5 hereof. 
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  For purposes of entering such judgment or seeking injunctive
relief with regard to Section 5 hereof, the Company and Executive hereby consent
to the jurisdiction of any or all of the following courts: (i) the United States
District Court for the Northern District of Georgia; (ii) the Superior Court of
Forsyth County, Georgia; or (iii) any other court having jurisdiction; provided
that damages for any alleged violation of Section 5 hereof, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in
response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.   Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including, but not limited to, any claim for breach
of contract, fraud, fraud in the inducement, unpaid wages, wrongful termination,
and gender, age, national origin, sexual orientation, marital status,
disability, or any other  protected status.

 

Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in Atlanta, Georgia before
three arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration.  The Company and Executive hereby agree that
a judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
The Company shall pay all costs uniquely attributable to arbitration, including
the administrative fees and costs of the arbitrators.  Each party shall pay that
party’s own costs and attorney fees, if any, unless the arbitrators
rule otherwise.  Executive understands that he is giving up no substantive
rights, and this Agreement simply governs forum.  The arbitrators shall apply
the same standards a court would apply to award any damages, attorney fees or
costs.  Executive shall not be required to pay any fee or cost that he would not
otherwise be required to pay in a court action, unless so ordered by the
arbitrators.

 

EXECUTIVE INITIALS:

 

 

COMPANY INITIALS:

 

 

 

14

--------------------------------------------------------------------------------


 

(c)           WAIVER OF JURY TRIAL.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND
THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.

 

13.           Titles and Captions.  All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

 

14.           Joint Drafting.  In recognition of the fact that the parties
hereto had an equal opportunity to negotiate the language of, and draft, this
Agreement, the parties acknowledge and agree that there is no single drafter of
this Agreement and, therefore, the general rule that ambiguities are to be
construed against the drafter is, and shall be, inapplicable.  If any language
in this Agreement is found or claimed to be ambiguous, each party hereto shall
have the same opportunity to present evidence as to the actual intent of the
parties hereto with respect to any such ambiguous language without any inference
or presumption being drawn against any party hereto.

 

15.           Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games International, Inc., c/o Scientific
Games Corporation, Attn General Counsel, at 750 Lexington Avenue, 25th Floor,
New York, NY 10022, (b) to Executive, at the last address shown in the Company’s
records, or (c) to such other replacement address as may be designated in
writing by the addressee to the addressor.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

Name:  Jeffrey S. Lipkin

 

Title:    Vice President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James B. Trask

 

Name:  James B. Trask

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

Inventions

 

None

 

16

--------------------------------------------------------------------------------
